Case 20-05002-btf    Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37   Desc Main
                               Document     Page 1 of 23



               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF MISSOURI

 In re:                                    )
                                           )
 Robert Thomas Thompson, Jr.,              )      Case No. 19-50263
                                           )
                              Debtor.      )      Chapter 7
                                           )
                                           )
 United States Trustee,                    )
                                           )
                              Plaintiff,   )
                                           )
 v.                                        )      Adv. No. 20-5002
                                           )
                                           )
 Robert Thomas Thompson, Jr.,              )
                                           )
                              Defendant.   )


                            MEMORANDUM OPINION

      Plaintiff Daniel Casamatta, the acting United States Trustee, brings the

present case under 11 U.S.C. § 727(a)(4)(A), asking the court to deny defendant

Robert Thompson, Jr.’s chapter 7 discharge. For the following reasons, the court

determines Thompson knowingly and fraudulently omitted from his bankruptcy

filings material information concerning his recent criminal conviction, a related

restitution order, and his creditors’ claims. Consequently, Thompson may not receive

a discharge in this case.

                                   JURISDICTION

      The court has jurisdiction over this adversary proceeding under 28 U.S.C.

§§ 1334 and 157(a). This case is statutorily core under 28 U.S.C. § 157(b)(2)(J) and
Case 20-05002-btf    Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37       Desc Main
                               Document     Page 2 of 23



is constitutionally core. The court therefore has authority to hear this case and make

a final determination. No party has contested jurisdiction or the court’s authority to

make a final determination.

                                   BACKGROUND

      The parties stipulated to many of the facts relevant to the present dispute.

From 1975 to 2015, Thompson practiced law in the state of Georgia, specializing in

employment law and, later in his career, foreclosure defense.              But in 2010,

Thompson’s mental health deteriorated, setting in motion events that would

culminate in his disbarment and criminal indictment.

      Though many of the details of Thompson’s disciplinary case and criminal

indictment are not relevant to the present dispute, their outcomes are. In February

2015, the Supreme Court of Georgia entered an order disbarring Thompson for,

among other reasons, charging a client $15,000 for legal services Thompson allegedly

did not provide. In 2017, a grand jury indicted Thompson in the Circuit Court of

Fulton County on thirty separate counts of theft by taking by a fiduciary for allegedly

misappropriating a combined $256,402 from twenty-six of his former clients, and two

counts of forgery for allegedly falsifying an affidavit in his disciplinary case.

      In September 2018, Thompson pled guilty to all counts. During the plea

hearing, the Fulton County prosecutor recommended a five-year sentence, with

Thompson to serve only sixty days in prison and the remainder on conditional

probation. The prosecutor also recommended that the court order probation on the

conditions that Thompson (1) make two separate $50,000 restitution payments to be



                                            2
Case 20-05002-btf     Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37     Desc Main
                                Document     Page 3 of 23



distributed according to a restitution chart the prosecutor created; and (2) not directly

or indirectly contact his victims.        Under the restitution chart, any restitution

payments Thompson made would be distributed among his victims and the Georgia

Bar Client Fund (which had paid $133,805 to reimburse his victims). To mitigate the

court’s concerns about the requested no-contact order, the parties agreed at the plea

hearing that any such order would not prohibit Thompson from participating in any

civil litigation related to his crimes.

       The court adopted most, but not all, of the prosecutor’s recommendations. As

recommended, it imposed a five-year sentence. But it ordered Thompson to serve six

months—rather than the recommended sixty days—in prison.              And rather than

imposing conditional probation, it suspended the remaining four and one-half years

of Thompson’s sentence on two conditions: (1) Thompson pay $50,000 in restitution

within thirty days of the plea hearing date, and another $50,000 within two and one-

half years after he completed his six-month prison sentence; and (2) he not engage in

the practice of law or accept any position of trust. The court did not expressly impose

a no-contact order during the plea hearing and Thompson presented no evidence that

it ever imposed such an order.

       Thompson subsequently complied with many of the court’s orders. He served

six months in prison from October 1, 2018, to March 26, 2019. On October 10, 2018,

he paid his first $50,000 restitution payment, using funds his family members gifted

him. Consequently, the Fulton County Circuit Court provisionally suspended the

remaining four and one-half years of his sentence. But if he does not pay the second



                                             3
Case 20-05002-btf    Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37     Desc Main
                               Document     Page 4 of 23



$50,000 restitution payment by April 21, 2021, the Fulton County Circuit Court will

reinstate his remaining sentence.

      On June 11, 2019, approximately three months after his release from prison,

Thompson filed with this court his chapter 7 voluntary petition. The court appointed

Bruce Strauss as the chapter 7 trustee in the case. Strauss later determined that

Thompson had no nonexempt property available for distribution to unsecured

creditors and filed a report of no distribution in the case.

      Also on June 11, 2019, Thompson filed his creditor mailing matrix, statement

of financial affairs, and bankruptcy schedules. Together with those documents, he

filed and electronically signed the following: (1) a “verification of creditor mailing

matrix,” verifying that his creditor mailing matrix was “true and correct to the best

of [his] knowledge”; (2) part 12 of his statement of financial affairs, declaring under

penalty of perjury that the answers in that document were true and correct; and (3)

a “declaration about an individual debtor’s schedules,” declaring under penalty of

perjury that he had “read the summary and schedules filed with th[e] declaration and

that they [were] true and correct.”

      Despite these signed declarations, Thompson’s June 11 creditor mailing

matrix, schedules, and statement of financial affairs were neither accurate nor

complete. He omitted from his Schedule E/F and creditor mailing matrix the Georgia

Bar Client Fund and the twenty-four former-client victims who had not commenced

civil cases against him. Though he listed the “Clerk of Superior Court of Fulton

Count[y]” and “Clerk of Court Fulton County State Court” as “Others to Be Notified



                                            4
Case 20-05002-btf     Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37     Desc Main
                                Document     Page 5 of 23



About a Debt [He] Already Listed,” respecting his debts to the two victims who had

filed civil actions against him, he did not list Fulton County as a creditor or otherwise

schedule his remaining restitution debt. Finally, he omitted from his statement of

financial affairs the Fulton County criminal case.

       On July 5, 2019, and again on August 2, 2019, Thompson appeared with

counsel Ronald Jurgeson at his § 341 meetings of creditors.          At both meetings,

Thompson testified that his schedules were true and correct, and that he had

disclosed all assets and liabilities.

       Thompson brought to the July 5 § 341 meeting his trustee questionnaire, which

included a signed acknowledgment that “the information given to the trustee in th[e]

questionnaire is upon affirmation under penalty of perjury and will be considered as

part of [his] § 341 meeting testimony.” He gave the following responses to the trustee

questionnaire: (1) “Yes” to question 8(a), verifying that “[t]o the best of [his]

knowledge and belief” “the information in [his] petition, schedules, statements and

related documents [was] true and correct”; (2) “Yes” to question 8(d), certifying that

he read those documents before he signed them; (3) “No” to question 8(e), “are you

aware of any error or omissions in your bankruptcy filing that you need to bring to

the Chapter 7 Trustee’s attention at this time”; (4) “Yes” to question 8(g), “[d]id you

list and identify all of your creditors on your schedules that were filed with the Clerk

of the Bankruptcy Court”; and (5) “Yes” to question 8(h), affirming that he had “listed

in [his] schedules all [his] liabilities and debts, whether or not [he] wished to include

them in the bankruptcy, or whether or not [he] wanted the creditor to know about



                                           5
Case 20-05002-btf    Doc 34   Filed 12/01/20 Entered 12/01/20 08:19:37     Desc Main
                              Document     Page 6 of 23



[his] bankruptcy.”

      Unaware of the information Thompson omitted from his bankruptcy filings,

Strauss did not question Thompson about his criminal case or related debts during

the July 5 § 341 meeting. Thompson did not voluntarily disclose that information.

      Five- days after Thompson’s July 5 § 341 meeting, counsel for Cindi Bentley,

one of the two victims who had filed civil actions against Thompson, entered an

appearance in Thompson’s bankruptcy case.         Twelve days later, together with

amendments to his schedules not at issue in this case, Thompson filed an amended

statement of financial affairs and verification of amended schedules disclosing the

criminal case for the first time. Thompson alleges that Strauss’ probing questions at

the July 5 § 341 meeting—not the entry of appearance—motivated him to disclose

the criminal case.

      His amended schedules and statement of financial affairs did not, however,

disclose Thompson’s obligations to the Georgia Bar Client Fund, his twenty-four

omitted victims, or the Fulton County Circuit Court (together, the “omitted parties”).

And to date, Thompson has neither amended his schedules to disclose those

obligations nor filed an amended mailing matrix with this court. He also proffered

no evidence at trial establishing that the Georgia Bar Client Fund or any of the

remaining twenty-four victims have ever received notice of his bankruptcy case.

      Counsel for the United States Trustee conducted a Rule 2004 examination of

Thompson in January 2020. At that examination, Thompson swore an oath to tell

the truth in his responses to questions asked. He testified in relevant part that (1)



                                          6
Case 20-05002-btf     Doc 34   Filed 12/01/20 Entered 12/01/20 08:19:37        Desc Main
                               Document     Page 7 of 23



at the time he filed his bankruptcy case, he was aware that his former clients alleged

he took their money; and (2) he did not disclose the criminal case because he “probably

just forgot it,” “probably just overlooked it,” and “[i]t was not something that was

dischargeable in any fashion.”

        Thompson further explained his omissions during his August 2020 deposition.

There, he testified that he did not disclose the criminal case because he “knew if [he]

didn’t list it, it couldn’t be discharged,” and he “didn’t want to stir up all those people

and the DA’s office and have all sorts of chaos and questions about [his bankruptcy

filing].” Though he admitted he was aware on the petition date that he still owes the

remaining $50,000 restitution obligation, he said he omitted that obligation from his

schedules because he does not have to pay it if he serves his suspended sentence.

Finally, he explained that, though he knew on the petition date that his victims allege

he owes them money, he omitted them because “they received all the money that they

were going to get from the Georgia Bar [Client Fund] and the times of their civil

claim[s] had run out under the statute of limitations.”

        At the October 2020 trial on this matter, Thompson clarified that he was also

motivated to omit his victims by a desire to prevent them from inundating the DA’s

office, his criminal attorney, and this court with questions concerning his bankruptcy

case.

        The United States Trustee argues (1) Thompson’s sworn verifications,

declarations, and § 341 meeting testimony that his bankruptcy schedules were

accurate and complete all constitute false statements under oath; (2) Thompson knew



                                            7
Case 20-05002-btf    Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37      Desc Main
                               Document     Page 8 of 23



his statements were false; (3) Thompson made the false statements knowingly and

with fraudulent intent; and (4) those statements relate materially to this case because

they gave the court significantly inaccurate information concerning Thompson’s

financial affairs and deprived his creditors of the opportunity to meaningfully

participate in his bankruptcy.

      Thompson argues (1) his statements were not false because the Bankruptcy

Code does not require him to disclose the omitted parties or their interests; (2)

because his statements were not false, he could not have known of their falsity; (3)

any false statements were not material because they did not affect the available

distribution to his creditors; and (4) he lacks fraudulent intent because he believed in

good faith that the Bankruptcy Code does not require disclosure and that a no-contact

order prohibited him from notifying his victims about his bankruptcy case.

      Having outlined the relevant background information, the court turns to the

merits of the present dispute.

                                 BURDEN OF PROOF

      As the party asking the court to deny Thompson’s discharge, the United States

Trustee bears the burden to prove each element of its complaint by a preponderance

of the evidence. See, e.g., Ellsworth v. Bauder (In re Bauder), 333 B.R. 828, 832 n.16

(B.A.P. 8th Cir. 2005) (citing Floret, LLC v. Sendecky (In re Sendecky), 283 B.R. 760,

763 (B.A.P. 8th Cir. 2002)).

                                    DISCUSSION

      “Bankruptcy provides debtors with a great benefit: the discharge of debts. The



                                           8
Case 20-05002-btf     Doc 34   Filed 12/01/20 Entered 12/01/20 08:19:37      Desc Main
                               Document     Page 9 of 23



price a debtor must pay for that benefit is honesty and candor.” Home Serv. Oil Co.

v. Cecil (In re Cecil), 542 B.R. 447, 454 (B.A.P. 8th Cir. 2015) (quoting Bauder, 333

B.R. at 834 (Schermer, J., dissenting)). Section 727(a)(4)(A) of the Bankruptcy Code

enforces the price of a discharge. It empowers courts to withhold discharge from

debtors who “knowingly and fraudulently, in or in connection with a case—(A) made

a false oath or account.” 11 U.S.C. § 727(a)(4)(A).

        To prevail under § 727(a)(4)(A), the petitioning party must prove the following

elements by a preponderance of the evidence: “(1) the [d]ebtor made a statement

under oath; (2) the statement was false; (3) the [d]ebtor knew the statement was

false; (4) the [d]ebtor made the statement with fraudulent intent; and (5) the

statement related materially to the [d]ebtor’s bankruptcy case.” Cecil, 542 B.R. at

451. The court will analyze each element in turn.

   i.      Thompson made statements under oath;

        To deny a debtor’s discharge, the court must first determine the debtor made

a statement under oath. Because a debtor must sign his or her schedules and

statements of financial affairs under penalty of perjury, statements in those filings

constitute “oaths” for the purposes of § 727(a)(4)(A). Kaler v. Charles (In re Charles),

474 B.R. 680, 684 (B.A.P. 8th Cir. 2012).       Statements a debtor makes at § 341

meetings are also made under oath. See Korte v. IRS (In re Korte), 262 B.R. 464, 474

(B.A.P. 8th Cir. 2001) (“testimony elicited at the first meeting of creditors is given

under oath”).

        The statements at issue in this case are Thompson’s statements that his



                                           9
Case 20-05002-btf     Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37        Desc Main
                               Document      Page 10 of 23



bankruptcy filings were accurate and complete. He made those statements at his

§ 341 meetings and in signed verifications and declarations attached to his

bankruptcy filings.     Thompson therefore made “statements under oath” for the

purposes of § 727(a)(4)(A).

   ii.      The statements were false;

         The court must also determine whether the relevant statements were false.

Ordinarily, falsity is a question of fact the bankruptcy court must determine by

assessing the evidence presented at trial. See Charles, 474 B.R. at 684–85 (explaining

lower court’s determination of falsity). But in this case, Thompson’s arguments

concerning falsity are legal, not factual. He interprets the defined terms “creditor,”

“debt,” and “claim” to exclude the omitted parties and their interests against him,

and argues he correctly omitted them and their interests under applicable law.

Consequently, the court must determine falsity in this case by applying the evidence

before it to the statutes and caselaw defining the relevant terms.

         The Bankruptcy Code broadly defines the terms “creditor,” “debt,” and “claim”

to include a wide range of parties and their interests against the estate. See, e.g.,

Pennsylvania Dep't of Pub. Welfare v. Davenport, 495 U.S. 552, 557–58, (1990)

(construing “debt” and “claim”). The term “creditor” means a “[party] that has a claim

against the debtor that arose at the time of or before [the petition date].” 11 U.S.C.

§ 101(10); see also id. § 101(15) (defining “entity”). A “debt” is a “liability on a claim.”

Id. § 101(12). And a “claim” includes any “right to payment, whether or not such right

is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,



                                            10
Case 20-05002-btf    Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37      Desc Main
                              Document      Page 11 of 23



unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.” Id.

§ 101(5).

      Determining whether a creditor holds a claim against the bankruptcy estate is

often a question of timing.     Courts typically adopt one of three approaches to

determine when a creditor’s claim arises: (1) the “conduct approach,” (2) the

“relationship approach,” or (3) the “accrual approach.” See, e.g., Cantu v. Schmidt (In

re Cantu), 784 F.3d 253, 258–60 (5th Cir. 2015) (summarizing circuit split). Under

any of the competing approaches, a creditor holds a claim against the bankruptcy

estate if, on or before the petition date, all of the following occurred: (1) the parties

engaged in conduct giving rise to a legally-recognized interest against the debtor; (2)

a “relationship, such as contact, exposure, impact, or privity” arose between the

debtor and creditor; and (3) the creditor sustained damage. See, e.g., Watson v. Parker

(In re Parker), 313 F.3d 1267, 1269–70 (10th Cir. 2002) (adopting “conduct” approach);

Epstein v. Off. Comm. of Unsecured Creditors of Estate of Piper Aircraft Corp. (In re

Piper Aircraft Corp.), 58 F.3d 1573, 1577 (11th Cir. 1995) (adopting “Piper” or

“modified relationship” approach); Avellino & Bienes v. M. Frenville Co., Inc. (In re

M. Frenville Co., Inc.), 744 F.2d 332, 337 (3d Cir. 1984) (adopting “accrual” approach),

overruled by Jeld-Wen, Inc. v. Van Brunt (In re Grossman’s Inc.), 607 F.3d 114, 123–

24 (3d Cir. 2010) (adopting “conduct” approach).

      In this case, Thompson appears to concede his omission of the criminal case

from his original statement of financial affairs renders false his verification of that

document. He makes no argument concerning his omission of the Georgia Bar Client



                                           11
Case 20-05002-btf    Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37       Desc Main
                              Document      Page 12 of 23



Fund or its claim—another omission that renders false his declaration that his

schedules were accurate and complete.

      However, he alleges all other relevant statements were not false, arguing the

omitted parties are not his “creditors” and their interests against him are not

“claims.” As to the twenty-four omitted victims, he appears to argue his bankruptcy

filings did not require disclosure because (1) the omitted victims had not filed lawsuits

against him as of the petition date, (2) his victims have forfeited their rights to file

future lawsuits against him because the statutes of limitations have allegedly run on

their potential causes of action, (3) he satisfied his obligation to disclose his victims’

interests by scheduling the “Clerk of Court Fulton County State Court” and “Clerk of

Superior Court of Fulton Count[y]” as notice parties in his case, and (4) the payments

his victims received from the Georgia Bar Client Fund and his first restitution

payment satisfied some of their claims. As to his omission of the remaining $50,000

restitution obligation, he argues the obligation is not a “debt” “as far as this

bankruptcy is concerned” because it is nondischargeable and because he can escape

his obligation to pay it if he serves his remaining prison sentence.

      Thompson’s arguments are untenable under established law.

      First, his victims’ interests against him are claims even if they had not filed

lawsuits against him as of the petition date.      Section 101(5) states that the term

“claim” includes a “right to payment, whether or not reduced to judgment.” 11 U.S.C.

§ 101(5). Thompson concedes that he was aware at the time he filed his bankruptcy

case that his victims allege he stole money from them. Under the facts outlined in



                                           12
Case 20-05002-btf    Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37     Desc Main
                              Document      Page 13 of 23



his criminal indictment, his victims might have civil causes of action against him,

including, for example, legal malpractice. The conduct, relationship, and damage

relevant to those potential causes of action all preceded Thompson’s bankruptcy.

Though Thompson may dispute the viability of any potential lawsuits, § 101(5)

explicitly defines the term “claim” to include a “disputed” “right to payment.” Id.

Thus, Thompson’s victims have claims against him that arose before the petition

date.

        Second, Thompson’s allegation that the statute of limitations has run on his

victims’ claims does not excuse his nondisclosure. Under Georgia law, the expiration

of a statute of limitations does not extinguish a civil cause of action; an expired

statute of limitations is an affirmative defense a defendant “may elect to take

advantage of or waive as he pleases.” Focus Healthcare Med. Ctr., Inc. v. O'Neal, 558

S.E.2d 818, 820 (Ga. Ct. Ap. 2002) (quoting Searcy v. Godwin, 201 S.E.2d 670, 672

(Ga. Ct. Ap. 1973)); Georgia Civil Practice Act, Ga. Code Ann. § 9-11-8(c). Though

Thompson perhaps could have asserted statute of limitations as applicable to object

to any proofs of claim his victims filed in his bankruptcy case, the existence of this

potential affirmative defense does not negate the underlying claims. See Casamatta

v. Regent Cap. Servs., L.P. (In re Freeman-Clay), 578 B.R. 423, 438–39 (Bankr. W.D.

Mo. 2017) (holding expired statute of limitations available as a defense under

§ 502(b)(1) but did not prohibit creditor from filing proof of claim). Thus, under the

Bankruptcy Code and Georgia law, Thompson’s victims held claims against him on

the petition date, despite any available statute of limitations defenses.



                                          13
Case 20-05002-btf    Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37       Desc Main
                              Document      Page 14 of 23



      Third, listing the clerks of court as “Others to Be Notified About a Debt That

[He] Already Listed” did not satisfy Thompson’s independent duty to schedule all his

victims.   Though the Circuit Court of Fulton County may ultimately distribute

Thompson’s restitution payments to his victims, the victims’ relationship to

Thompson and the implications of the payments they might receive make their

interests materially different from those of the court. Because his victims’ interests

in receiving distributions from his restitution payments are distinct from the Fulton

County Circuit Court’s interest in the restitution payments, his duty to schedule all

individual victims existed independently from his duty to list the clerks of court as

“Others to Be Notified” about his victims’ claims.

      Moreover, his victims’ claims transcend their interests in receiving

distributions from Thompson’s restitution payments. For example, they might have

distinct civil claims for legal malpractice, actions to recover costs not included in the

prosecutor’s restitution calculation, and other potential civil actions that exist

without regard to the restitution judgment. Thus, listing the clerks of court as notice

parties did not satisfy Thompson’s independent duty to schedule his victims as having

other potential civil claims against him.

      Furthermore, under the facts of this case, Thompson’s argument that he

satisfied his disclosure obligation to by scheduling the clerks of court as notice parties

is inapposite. He neither scheduled the restitution obligation as a debt nor listed the

Fulton County Circuit Court or Prosecutor’s Office as a creditor in his case. Thus,

merely listing the clerks of court as “Others to Be Notified About a Debt That [He]



                                            14
Case 20-05002-btf    Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37     Desc Main
                              Document      Page 15 of 23



Already Listed” did not satisfy his independent duty to list his victims as creditors

and notify them of his bankruptcy. His omission of the restitution obligation coupled

with his omission of his victims’ claims renders false his statements that his

schedules were accurate and complete.

      The record also does not support Thompson’s assertion that his first restitution

payment and the payments his victims received from the Georgia Bar Client Fund

satisfied their claims. Thompson concedes that some of his victims have not received

the entire amount they are entitled to receive under the restitution chart. At a

minimum, his omission of the victims who have not received full payment renders

false his statements that his schedules were accurate and complete. And, for the

reasons explained above, Thompson should have disclosed the victims who have

allegedly received full payment as having other potential causes of action.        His

statements respecting the accuracy of his bankruptcy filings were therefore false

under § 727(a)(4)(A).

      Finally, Thompson’s omission of the remaining $50,000 restitution obligation

also renders false his statements concerning the accuracy of his bankruptcy filings.

Thompson appears to argue the remaining restitution obligation is not a debt because

the restitution order is rehabilitative, rather than compensatory, in nature, and

because he may escape the obligation by serving his remaining sentence.

      Thompson’s arguments are misplaced. Neither the purpose of his obligation

nor his ability to escape it alter its status as a debt. The purpose of his restitution

obligation does not alter its status as a “liability on” a “right to payment.” It is



                                          15
Case 20-05002-btf      Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37    Desc Main
                                Document      Page 16 of 23



therefore a “debt” under the plain language of §§ 101(12) and (5). His ability to escape

the obligation makes his debt contingent. But because § 101(5) explicitly defines the

term claim to include a “contingent” “right to payment,” it does not excuse his

nondisclosure.

          Moreover,   Thompson’s    disclosures   contradict   his   argument.       He

simultaneously omitted his contingent restitution obligation (because he does not

have to pay it if he returns to prison) and his non-contingent victims’ claims (because

he believes the restitution obligation substitutes those claims). But if he does not pay

the restitution obligation, he cannot rely on it to satisfy his victims’ claims.

Consequently, at a minimum, he should have disclosed either his obligation to repay

his victims or his obligation to pay the restitution obligation. His simultaneous

omission of both obligations renders his arguments concerning the truth of his

statements internally inconsistent and disingenuous. Thus, Thompson made false

statements in this case.

   iii.      Thompson knew the statements were false;

          Next, the court must determine whether the debtor knew his or her statements

were false. In determining a debtor’s knowledge of false statements concerning

omitted information, the court may rely on evidence that the debtor (1) knew the

omitted information existed, and (2) understood the requirement to disclose it. See

Cepelak v. Sears (In re Sears), 246 B.R. 341, 349 (B.A.P. 8th Cir. 2000) (analyzing

debtor’s knowledge of omissions). Evidence that the instructions requiring disclosure

were clear may support an inference that the debtor understood the requirement to



                                           16
Case 20-05002-btf   Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37    Desc Main
                             Document      Page 17 of 23



disclose the omitted information.   Id.   A debtor’s bare assertion that he or she

misunderstood the instructions requiring disclosure will not defeat otherwise

convincing evidence that the debtor knew the information and understood the

requirement to disclose all pertinent information in bankruptcy. See Lincoln Sav.

Bank v. Freese (In re Freese), 460 B.R. 733, 739 (B.A.P. 8th Cir. 2011) (“Debtor's

alleged failure to understand the information requested on the bankruptcy Schedules

and Statements does not provide grounds to withhold information about his

business.”).

      The evidence in this case establishes Thompson knowingly made the relevant

false statements.

      First, Thompson knew the omitted information existed. He concedes that he

knew about his remaining restitution obligation, criminal case, and that his victims

allege he stole from them. And to the extent he has not abandoned his assertion that

he “probably just forgot” about the omitted information, the court determines he did

not forget the omitted information on the petition date, having filed his voluntary

petition less than three months after he was released from prison.        Thompson

therefore knew the omitted information existed.

      Second, the court infers from the record before it that Thompson also knew

about the requirement to disclose the omitted information. The instructions on his

schedules and statement of financial affairs were clear. They explicitly required him

to disclose all creditors, claims, and legal actions pending within one year of the

petition date. Schedule E/F further instructed him to state whether he disputed each



                                          17
Case 20-05002-btf      Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37    Desc Main
                                Document      Page 18 of 23



claim against him. Combined, these instructions should have alerted any debtor to

the requirement to disclose all debts, regardless of any arguments the debtor might

make to dispute them.

         Thompson is a former foreclosure attorney who routinely litigated the validity

of debts; he therefore must have understood the requirement to disclose the criminal

case, restitution obligation, and his obligations to his victims and the Georgia Bar

Client Fund.         Rather than follow these clear instructions, he deliberately

misinterpreted them and contrived baseless legal arguments to justify his

nondisclosure.     His reliance on unfounded interpretations of legal terms of art

demonstrates that he was familiar with the meaning of the relevant terms, and

confirms, rather than negates, his knowledge. Thompson therefore knowingly made

false statements when he swore that his bankruptcy filings were accurate and

complete.

   iv.       Thompson made the false statements with fraudulent intent;

         The court must next determine whether the debtor made the false statements

with fraudulent intent. Because direct evidence of fraudulent intent rarely exists,

proof of reckless indifference to the truth satisfies this element. Korte v. IRS (In re

Korte), 262 B.R. 64, 474 (B.A.P. 8th Cir. 2001) (discussing together intent and

knowledge elements); Home Serv. Oil Co. v. Cecil (In re Cecil), 542 B.R. 447, 451

(B.A.P. 8th Cir. 2015) (same).        The court may infer fraudulent intent from

circumstantial evidence, including evidence that the debtor failed to correct his or her

false statements when given an opportunity, or evidence that the debtor engaged in



                                           18
Case 20-05002-btf     Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37    Desc Main
                               Document      Page 19 of 23



a pattern of conduct “so inconsistent with [his] self-serving statement of intent that

the proof leads the court to disbelieve the debtor.” See, e.g., Miller v. Kasden (In re

Kasden), 209 B.R. 239, 244 (B.A.P. 8th Cir. 1997) (quoting Caspers v. Van Horne (In

re Van Horne), 823 F.2d 1285, 1288 (8th Cir. 1987)); Mertz v. Rott, 955 F.2d 596, 598–

99 (8th Cir. 1992) (characterizing numerous omissions and failures to correct as a

“significant fact” supporting intent determination).

         In this case, Thompson alleges he did not make the statements concerning the

accuracy of his bankruptcy filings with fraudulent intent. He argues he could not

have acted with fraudulent intent because (1) he believed at the time he made the

statements, and still believes, that his filings were accurate and complete; and (2) he

omitted his victims based on a good-faith belief that the Circuit Court of Fulton

County had entered an order prohibiting him from contacting them.

         The record supports the opposite conclusion. At a minimum, Thompson’s

pattern of omissions establishes that he made the relevant statements with reckless

indifference to their truth. As discussed, his arguments in favor of nondisclosure lack

legal support and are internally inconsistent. Thus, his reliance on those arguments

in determining whether to omit significant financial information was, at best,

recklessly indifferent to the alternative interpretations that make the statements

false.

         But combined with his pattern of nondisclosure and experience as a

foreclosure-defense attorney, the baselessness of his legal arguments demonstrates

that Thompson acted with fraudulent intent. He made a series of omissions—in



                                          19
Case 20-05002-btf      Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37    Desc Main
                                Document      Page 20 of 23



multiple documents and on multiple occasions. Every omission eroded the accuracy

of his bankruptcy filings and prevented his creditors from meaningfully participating

in his bankruptcy case. Every omission also advanced his stated purpose: to avoid

“stirring up” his victims.      Despite numerous opportunities, Thompson has not

corrected his omissions or notified his victims or the Georgia Bar Client Fund of his

bankruptcy case.      This pattern of conduct is so inconsistent with Thompson’s

statement of honest intent that it causes the court to disbelieve him.

         The court also does not believe Thompson’s allegation that he omitted his

victims because the Fulton County Circuit Court entered an order prohibiting him

from contacting them.

         First, this allegation is inconsistent with the record in this case. Though the

prosecutor in his criminal case recommended a no-contact order and though

Thompson alleges his former criminal attorney recently told him he could not contact

his victims, Thompson presented no evidence that the Fulton County Circuit Court

ever imposed a no-contact order. Moreover, he admits that when he was preparing

to file his bankruptcy petition, he did not contact the prosecutor’s office or Fulton

County Circuit Court, or otherwise attempt to determine whether he could notify his

victims of his bankruptcy case. Thus, nothing in the record supports Thompson’s

assertion that he omitted his victims because he believed he was under a no-contact

order.

         Second, his stated desire to avoid stirring up his victims better explains both

his failure to notify them and his pattern of behavior in this case. This explanation



                                            20
Case 20-05002-btf     Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37     Desc Main
                               Document      Page 21 of 23



is more consistent with his silence when presented with opportunities to clarify the

disclosure requirements; his failure to notify a proxy for his victims (such as the

Georgia Prosecutor’s office, Georgia Board of Patrols and Pardons, or Georgia District

Attorney) who might notify his victims of his bankruptcy or represent their interests;

and his decision to disclose the criminal case only after counsel for one of his victims

entered an appearance in his case.

        Evidence that Thompson attempted to cure his omissions, clarify the disclosure

requirements, or notify a proxy of his case might have supported his statement of

honest intent. But Thompson’s bare assertion of honest intent, without evidence that

he took any action consistent with his assertedly honest intent, suggests he belatedly

contrived all other explanations to justify his nondisclosure. Thus, the evidence

establishes Thompson acted with fraudulent intent in this case.

   v.      The statements related materially to Thompson’s bankruptcy case.

        Finally, the court must determine the statements related materially to the

debtor’s bankruptcy case.      Because full disclosure protects the credibility and

functioning of the bankruptcy system, “[t]he threshold to materiality is fairly low.”

Home Serv. Oil Co. v. Cecil (In re Cecil), 542 B.R. 447, 454 (B.A.P. 8th Cir. 2015)

(stating full disclosure is necessary “to give the bankruptcy system credibility and

make it function properly and smoothly”); Cepelak v. Sears (In re Sears), 246 B.R.

341, 347 (B.A.P. 8th Cir. 2000) (imposing low threshold to materiality). A statement

relates materially to a debtor’s bankruptcy case if it “bears a relationship to [his or

her] business transactions or estate, or concerns the discovery of assets, business



                                          21
Case 20-05002-btf    Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37      Desc Main
                              Document      Page 22 of 23



dealings, or the existence and disposition of his [or her] property.”    Palatine Nat’l

Bank of Palatine, Illinois v. Olson (In re Olson), 916 F.2d 481, 484 (8th Cir. 1990). An

omission may be material even if discovery of the omitted information does not result

in a recovery for the bankruptcy estate. Lincoln Sav. Bank v. Freese (In re Freese),

460 B.R. 733, 739 (B.A.P. 8th Cir. 2011); see also Sears, 246 B.R. at 347 (determining

value not determinative).

      Thompson’s statements related materially to his bankruptcy case. The omitted

information bore a strong relationship to his business transactions as a former

attorney, the sum of the liabilities in his estate, and the business dealings that

precipitated his bankruptcy. His omissions had the result Thompson intended: they

prevented his victims from inundating the Fulton County DA’s office, Thompson’s

former criminal attorney, and this court with questions. But his omissions also

deprived his victims of the opportunity to participate meaningfully in his

bankruptcy—a result that materially affected his case.

      Moreover, the court disagrees with Thompson’s argument that the

nondischargeability of the restitution obligation renders his omission immaterial.

The nondischargeability of the restitution obligation does not alter its significant

effect on his business dealings and financial condition. And to the extent Thompson

is also arguing that the nondischargeability of any other omitted debts—including

his obligations to his victims—makes his other omissions immaterial, the court also

disagrees. By omitting his victims and the Georgia Bar Client Fund, Thompson made

those parties vulnerable in future litigation to attacks concerning the effect of his



                                          22
Case 20-05002-btf    Doc 34    Filed 12/01/20 Entered 12/01/20 08:19:37   Desc Main
                              Document      Page 23 of 23



discharge on their claims.    Because the effect of his discharge is central to his

bankruptcy case, and for the reasons explained above, Thompson’s omissions are

material.

      This element, like all others, is satisfied. Thus, Thompson may not receive a

discharge in this case.

                                   CONCLUSION

      For the reasons explained above, the court determines Thompson should not

receive a discharge in this case because he knowingly and fraudulently made false

oaths in connection with this case within the meaning of § 727(a)(4)(A). The clerk of

court will enter a separate judgment on the record consistent with this opinion.




      Dated: 12/1/2020                        /s/ Brian T. Fenimore___________
                                              United States Bankruptcy Judge




                                         23
